EXHIBIT 10.26

 

TIME SHARING AGREEMENT

 

This Agreement is made, effective as of the 18th day of May 2005 (the “Effective
Date”), by and between California Pizza Kitchen, Inc. (“Lessor”) and Richard L.
Rosenfield (“Lessee”).

 

RECITALS:

 

WHEREAS, Lessor is the owner of that certain civil aircraft known as Israeli
Aircraft Industries 1994 Westwind Astra SP model aircraft bearing United States
Registration Number N789CA and manufacturer’s serial number 074, together with
two Garrett TFE-731-3C-200G model engines bearing manufacturer’s serial numbers
P-109110 (L), and P-109108 (R) (“Aircraft”);

 

WHEREAS, Lessor employs/contracts for the services of a fully qualified flight
crew to operate the Aircraft; and

 

WHEREAS, Lessor and Lessee desire to lease said Aircraft and flight crew on a
time sharing basis as defined in Section 91.501(c)(1) of the Federal Aviation
Regulations (“FAR”)

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1. Lessor agrees to lease the Aircraft to Lessee, on as “as needed — as
available” basis, pursuant to the provisions of FAR 91.501(c)(1) for a period of
five (5) years, commencing on the Effective Date.

 

2. Lessee shall pay Lessor for each flight conducted under this Agreement all or
so much of the actual expenses of each specific flight as authorized by FAR Part
91.501(d) as may be requested for payment by Lessor. These expenses include and
are limited to:

 

  (a) Fuel, oil, lubricants, and other additives;

  (b) Travel expenses of the crew, including food, lodging and ground
transportation;

  (c) Hangar and tie down costs away from the Aircraft’s base of operation;

  (d) Insurance obtained for the specific flight;

  (e) Landing fees, airport taxes and similar assessments including, but not
limited to, IRC Section 4261 and related excise taxes;

  (f) Customs, foreign permit, and similar fees directly related to the flight;

  (g) In-flight food and beverages;

  (h) Passenger ground transportation;

  (i) Flight planning and weather contract services; and

  (j) An additional charge equal to 100% of the expenses listed in subparagraph
(a) of this paragraph.

 

1



--------------------------------------------------------------------------------

3 Lessor will pay all expenses related to the operation of the Aircraft when
incurred, and will provide an invoice and bill Lessee in accordance with
paragraph 2 above on the last day of the month in which any flight for the
account of Lessee occurs. Lessee shall pay Lessor for said expenses within
thirty days of receipt of the invoice and bill therefor.

 

4. Lessee will provide Lessor with requests for flight time and proposed flight
schedules as far in advance of any given flight as possible, and in any case, at
least forty-eight (48) hours in advance of Lessee’s planned departure. Requests
for flight time shall be in a form, whether written or oral, mutually convenient
to, and agreed upon by the parties and unless accepted by Lessor, shall be
deemed rejected. In addition to the proposed schedules and flight times Lessee
shall provide at least the following information for each proposed flight at
some time prior to scheduled departure as required by the Lessor or Lessor’s
flight crew:

 

  (a) proposed departure point;

  (b) destination;

  (c) date and time of flight;

  (d) the number of anticipated passengers;

  (e) the nature and extent of luggage and/or cargo to be carried;

  (f) the date and time of return flight, if any; and

  (g) any other information concerning the proposed flight that may be pertinent
or required by Lessor or Lessor’s flight crew.

 

5. Lessor shall have final authority over the scheduling of the Aircraft,
provided, however, that Lessor will try to accommodate Lessee’s needs and avoid
conflicts in scheduling.

 

6. Lessor shall be solely responsible for seeking maintenance, preventive
maintenance and required or otherwise necessary inspections on the Aircraft, and
shall take such requirements into account in scheduling the Aircraft. No period
of maintenance, preventative maintenance, or inspection shall be delayed or
postponed for the purpose of scheduling the Aircraft, unless said maintenance or
inspection can be safely conducted at a later time in compliance with all
applicable laws and regulations, and with the sound discretion of the pilot in
command. The pilot in command shall have final and complete authority to cancel
any flight for any reason or condition which in his judgment would compromise
the safety of the flight.

 

7 Lessor shall contract for or employ, pay for and provide to Lessee a qualified
flight crew for each flight undertaken under this Agreement.

 

8.

In accordance with applicable Federal Aviation Regulations, the qualified flight
crew provided by Lessor will exercise all of its duties and responsibilities in
regard to the safety of each flight conducted hereunder. Lessee specifically
agrees that the flight crew, in its sole discretion, may terminate any flight,
refuse to commence any flight, or take other

 

2



--------------------------------------------------------------------------------

 

action which in the considered judgment of the pilot in command is necessitated
by considerations of safety. No such action of the pilot in command shall create
or support any liability for loss, injury, damage or delay to Lessee or any
other person. The parties further agree that Lessor shall not be liable for
delay or failure to furnish the Aircraft and crew pursuant to this Agreement
when such failure is caused by government regulation or authority, mechanical
difficulty, war, civil commotion, strikes or labor disputes, weather conditions,
acts of God or other unforeseen circumstances.

 

9. Lessor will make its best efforts to provide such additional insurance
coverage as Lessee shall request or require, provided, however, that the cost of
such additional insurance shall be borne by Lessee as set forth in paragraph
2(d) hereof.

 

10. Lessee warrants that:

 

  (a) Lessee will use the Aircraft solely for and on account of its own personal
or business use, and will not use the Aircraft for the purpose of providing
transportation of passengers or cargo for compensation or hire;

 

  (b) Lessee shall refrain from incurring any mechanic’s or other lien in
connection with inspection, preventative maintenance, maintenance or storage of
the Aircraft, whether permissible or impermissible under this Agreement, nor
shall there be any attempt by Lessee to convey, mortgage, assign, lease or in
any way alienate the Aircraft or create any kind of lien or security interest
involving the Aircraft or do anything or take any action that might mature into
such a lien; and

 

  (c) during the term of this Agreement, Lessee will abide by and conform to all
such laws, governmental and airport orders, rules and regulations, as shall from
time to time be in effect relating in any way to the operation and use of the
Aircraft by a timesharing Lessee.

 

11. Neither this Agreement nor any party’s interest herein shall be assignable
to any other party whatsoever. This Agreement shall inure to the benefit of and
be binding upon the parties hereto, their heirs, representatives and successors.

 

12. TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 OF THE FAR.

 

WITHIN THE TWELVE (12) MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT, THE
AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED IN ACCORDANCE WITH THE FOLLOWING
PROVISIONS OF FAR:

 

CHECK ONE:

 

¨    91.409 (f)(1): A continuous airworthiness inspection program that is part
of a continuous airworthiness maintenance program currently in use by a person
holding an air carrier operating certificate or an operating certificate issued
under FAR Part 121, 127, or 135

 

3



--------------------------------------------------------------------------------

     and operating that make and model aircraft under FAR Part 121 or operating
that make and model under FAR Part 135 and maintaining it under FAR 135.41
1(a)(2). ¨    91.409(f)(2): An approved aircraft inspection program approved
under FAR 135.419 and currently in use by a person holding an operating
certificate issued tinder FAR Part 135. x    91.409 (f)(3): A current inspection
program recommended by the manufacturer. ¨    91.409(f)(4): Any other inspection
program established by the registered owner or operator of the Aircraft and
approved by the Administrator of the FAA with FAR 91.409(g).

 

THE PARTIES HERETO CERTIFY THAT DURING THE TERM OF THIS AGREEMENT AND FOR
OPERATIONS CONDUCTED HEREUNDER, THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN
ACCORDANCE WITH THE PROVISIONS OF FAR:

 

CHECK ONE:

 

¨        91.409(f)(l)

 

¨        91.409(f)(2)

 

x       91.409(f)(3)

 

¨        91.409(f)(4)

 

LESSOR SHALL HAVE AND RETAIN OPERATIONAL CONTROL OF THE AIRCRAFT DURING ALL
OPERATIONS CONDUCTED PURSUANT TO THIS LEASE. EACH PARTY HERETO CERTIFIES THAT IT
UNDERSTANDS THE EXTENT OF ITS RESPONSIBILITIES, SET FORTH HEREIN, FOR COMPLIANCE
WITH APPLICABLE FEDERAL AVIATION REGULATIONS. AN EXPLANATION OF FACTORS BEARING
ON OPERATIONAL CONTROL AND PERTINENT FEDERAL AVIATION REGULATIONS CAN BE
OBTAINED FROM THE NEAREST FEDERAL AVIATION ADMINISTRATION FLIGHT STANDARDS
DISTRICT OFFICE, GENERAL AVIATION DISTRICT OFFICE, OR AIR CARRIER DISTRICT
OFFICE.

 

THE PARTIES HERETO CERTIFY THAT A TRUE COPY OF THIS AGREEMENT SHALL BE CARRIED
ON THE AIRCRAFT AT ALL TIMES, AND SHALL BE MADE AVAILABLE FOR INSPECTION UPON
REQUEST BY AN APPROPRIATELY CONSTITUTED IDENTIFIED REPRESENTATIVE OF THE
ADMINISTRATOR OF THE FAA.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written above.

 

Lessor: California Pizza Kitchen, Inc

     

Lessee: Richard L. Rosenfield

By:   /s/ Larry S. Flax       By:   /s/ Richard L. Rosenfield

Print:

 

Larry S. Flax

         

Print:

 

Richard L. Rosenfield

Title:

 

Co-Chief Executive Officer

         

Title:

 

Lessee

 

4



--------------------------------------------------------------------------------

INSTRUCTIONS FOR COMPLIANCE WITH

“TRUTH IN LEASING” REQUIREMENTS

 

1. Mail a copy of the lease to the following address via certified mail, return
receipt requested, immediately upon execution of the lease (14 C.F.R. 91.23
requires that the copy be sent within twenty-four hours after it is signed):

 

Federal Aviation Administration

Aircraft Registration Branch

ATTN: Technical Section

P.O. Box 25724

Oklahoma City, Oklahoma 73125

 

2. Telephone the nearest Flight Standards District Office at least forty-eight
hours prior to the first flight under this lease.

 

3. Carry a copy of the lease in the aircraft at all times.

 

5